El Juez Asociado Señor Wóle,
emitió la opinión del tribunal.
En este paso bay dos peticiones, así como dos negativas. El recurrente solicitó que la mitad de cierto predio de te-rreno se inscribiera a nombre de José Caballero Medina; que la otra mitad fuera inscrita a nombre de Félix, Felipa y Sa-turnino Viera Cúrvelo; que un embargo por la suma de $2,500 fuese inscrito a favor de José Caballero contra Félix, Felipa y Saturnino Viera.
Se denegó la inscripción en una nota que lee así: ‘ ‘ Dene-gada la inscripción solicitada a favor de José Caballero Medina y de la otra mitad a favor de Félix, Felipa y Saturnino Viera Cúrvelo, de una finca rústica (se describe parcialmente) porque tanto el demandante como los demandados no tienen participación alguna inscrita en dicha finca la cual figura a nombre de Zenón Díaz Varcárcel, y por no ser suficiente tí-tulo para inscribirla el mandamiento que ha sido presentado, etc. ’ ’
El recurrente también apeló de otra negativa y unió la discusión de ambos recursos en un solo alegato. Estrictamente hablando, los recursos debieron haber sido radicados separadamente y obtenerse permiso de este tribunal para consolidarlos o para discutirlos conjuntamente. Sin embargo, la idea del recurrente evidentemente fué que gran parte de la misma documentación podía utilizarse liara cada recurso y que esencialmente los dos podían considerarse de consuno, como en realidad pueden serlo.
El segundo recurso demuestra que el registrador se negó a cancelar ciertas inscripciones. El marshal de la Corte de Distrito de San Juan fué el portador de una orden de la corte *637en que se decretaba la cancelación de ciertas inscripciones hechas a favor de Félix,.Felipa y Saturnino Viera Cúrvelo. Fue denegado el asiento en la siguiente nota:
“Denegada la cancelación ordenada en el precedente manda-miento por los motivos siguientes: porque de cancelarse, como se dispone, la primera inscripción de la finca, habría que cancelar las sucesivas y las anotaciones que de ellas se derivan, según lo tiene resuelto la honorable Corte Suprema en el caso 24 D.P.R. 707, lo que redundaría en grave perjuicio de Zenón Díaz Vareárcel, de Manuela Jubes viuda de López, y de Santos Sanchidrián, terceros que contrataron con quien, según el registro, tenía derecho para ello (art. 34 de la Ley Hipotecaria) ; porque del asiento que se ordena cancelar, no resulta la causa de nulidad (artículo citado); porque, aunque dichas personas no fueran terceros, que lo son, tampoco po-dría cancelarse su derecho inscrito o anotado por no haber sido parte ni en el juicio en que se ha decretado la cancelación, ni siquiera ha-bérseles oído como lo disponen los artículos 171 y 172 del Regla-mento Hipotecario, encontrándose en igual caso Santos Sanchidrián Jiménez que tiene anotado un embargo a su favor sobre la finca, y porque en el Registro no se anotó en forma alguna el pleito enta-blado por José Caballero Medina contra los hermanos Viera Cúr-velo para que sirviera de aviso al tercero y de que su título queda-ría sujeto a las consecuencias del litigio (Ochoa vs. Hernand, 230 U. S. 139 y 164, y 40 D.P.R. 527) y por consiguiente, Zenón Díaz Vareárcel, Manuela Jubes viuda de López y Santos Sanchidrián Ji-ménez podrían presumir el derecho que ante la Corte alegaba el demandante tener en la mitad de la finca en cuestión; y Denegado asimismo el embargo ordenado en el precedente mandamiento, por-que la finca con su cabida de treinta cuerdas, según el Registro, fi-gura inscrita a nombre de Zenón Díaz Vareárcel, persona distinta de los demandados; etc.”
El recurrente arguye que la propiedad fué inscrita a favor de Félix Viera por virtud de un expediente de dominio con el defecto subsanable de no acreditarse el nombre de la persona que se alegaba era su padre; que sólo había dos modos de adquirir bienes por herencia, a saber, por testamento o por declaratoria de herederos en un procedimiento ab intes-tato; que el defecto subsanable era un aviso a compradores posteriores de un vicio de nulidad, y, por tanto, que no po-*638dían ser terceros; que el registrador (refiriéndose al anterior) debió fiaber exigido el testamento o la declaratoria de herederos, y que entonces hubiera descubierto el alegado fraude posteriormente declarado por la corte inferior, y con-firmado por este tribunal.
Cualquiera aplicación que pudiese tener el caso de Anaud v. Martínez, 40 D.P.R. 669, puede que en sentido alguna envolviera un caso en que personas con títulos inscritos jamás fueran incluidas como partes. Naturalmente, los defectos subsanables ponen a un comprador a efectuar ciertas pesquisas, y si en el curso de esas pesquisas resulta que los defectos eran insubsanables, entonces un comprador o comprador en perspectiva no puede alegar ser tercero.
En este recurso no nos proponemos dirimir entre el re-currente y el registrador acerca de si los adquirentes poste-riores eran o no terceros. Sería anticipar una cuestión que propiamente es materia de litigio. En otras palabras, hay una cuestión o cuestiones preliminares.
Primero, sin embargo, parece conveniente llamar nuevamente la atención hacia el hecho de que el registro no es ordinariamente el sitio en que pueden decidirse los derechos fundamentales de las partes, especialmente contra personas que tienen títulos inscritos que nunca han estado sujetos a pleito para anularlos.
El recurrente dejó de anotar su pleito en el registro. Otras personas compraron posteriormente e inscribieron sus títulos. Si el defecto subsanable en realidad era o no insubsanable, no imparta. Cuando el defecto es subsanable, a diferencia de uno insubsanable, los posteriores adquirentes tienen derecho a inscribir, de acuerdo con la ley, y sujetos a ese defecto.
Habiendo tal inscripción, sus títulos no pueden ser cance-lados hasta que se ordene que tal cosa se haga en un pleito en que ellos sean notificados y tengan la oportunidad de de-*639fenderse. Hernández v. Ochoa, 230 U. S. 139; Torres v. Registrador de San Juan, Sección Primera, 40 D.P.R. 527.

Beben confirmarse las notas recurridas.